ORDER

PER CURIAM.
The Civil Service Commission of the City of St. Louis (“Commission”) appeals from a decision of the Circuit Court of the City of St. Louis, which reversed the dismissal of Charles Lewis (“Employee”) for falling to take a drug test during the course of his employment with the City of St. Louis (“City”). We affirm the decision of the circuit court that the Commission erred in upholding Employee’s dismissal because the Commission’s decision is not supported by competent and substantial evidence and it is arbitrary, capricious, and unreasonable in that there was no reasonable suspicion to require Employee to submit to a drug test.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).